                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

             Plaintiff,

      v.

THE WISCONSIN ELECTIONS COMMISSION, and its
members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the            Case No. 20CV1785
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE, MAYOR
JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
ERIC GENRICH, KRIS TESKE, in their official
capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
Secretary of State, in his official capacity, and TONY
EVERS, Governor of Wisconsin, in his official capacity.

             Defendants.



 DEFENDANT GOVERNOR EVERS’S RESPONSE TO TRUMP’S EXPEDITED CIVIL
     LOCAL RULE 7(h) MOTION FOR LEAVE TO FILE A SUR-REPLY BRIEF
 IN OPPOSITION TO THE GOVERNOR’S REQUEST FOR FEES AND SANCTIONS




        Case 2:20-cv-01785-BHL Filed 09/04/21 Page 1 of 3 Document 174
      Plaintiff Donald Trump filed an expedited motion, pursuant to Civil L.R. 7(h), for leave to file

a sur-reply brief. (Dkt. 173) In response, Defendant Governor Tony Evers states the following:

      1. On March 31, 2021, Governor Evers filed a motion for fees and sanctions, with a brief and

supporting declarations. (Dkt. 144-151) On July 12, 2021, Trump filed a consolidated brief in

opposition to that motion and motions by some co-Defendants for fees and sanctions. (Dkt. 164)

On August 27, 2021, Governor Evers filed a reply brief in support of his motion, along with a

supplemental declaration in support. (Dkt. 170-171)

      2. Governor Evers’s reply brief cited two recent decisions assessing sanctions against lawyers

who litigated post-election lawsuits. (Dkt. 170 at 2, 10-13 (citing King v. Whitmer, No. 20-13134,

--- F. Supp. 3d ---, 2021 WL 3771875 (E.D. Mich. Aug. 25, 2021); O’Rourke v. Dominion Voting

Sys. Inc., No. 20-CV-3747, --- F. Supp. 3d ---, 2021 WL 3400671 (D. Colo. Aug. 3, 2021)) 1) Both
decisions are designated for publication, but F. Supp. 3d citations are not yet available.

      3. Governor Evers cited King and O’Rourke in an effort to provide complete and accurate

arguments to this Court. There was no attempt to treat Trump unfairly.

      4. Trump now seeks to address King and O’Rourke in a sur-reply. (Dkt. 173)

      5. Governor Evers does not object to Trump’s request for a sur-reply, so long as Governor

Evers—as the proponent of the fees motion, and thereby the party entitled to the last word 2—has

an opportunity to submit a short sur-response.

      6. Trump’s proffered sur-reply argues that Governor Evers raised new legal arguments and

facts in reply. (Dkt. 173-1 at 2-3, 5) This is incorrect. Governor Evers will address this issue, as

well as Trump’s efforts to distinguish King and O’Rourke, in his sur-response.

          WHEREFORE, Defendant Governor Tony Evers respectfully asks that, if this Court grants

Plaintiff Trump’s motion for leave to file a sur-reply, it grant Governor Evers an opportunity to

file a sur-response of up to 6 pages in length within one week of the Court’s order.

1
    Governor Evers’s reply brief cited to, and provided a copy of, the slip opinion from the King docket.
2
  See, e.g., Gorokhovsky v. State Pub. Def. Off., No. 20-CV-1098-PP, 2021 WL 39544, at *5 (E.D. Wis.
Jan. 5, 2021) (“The movant gets the last word on the movant’s own motion.”).


                                                       1
            Case 2:20-cv-01785-BHL Filed 09/04/21 Page 2 of 3 Document 174
Respectfully submitted this 4th day of September, 2021.


                                               /s/ Jeffrey A. Mandell
                                               Jeffrey A. Mandell
                                               Rachel E. Snyder
                                               Richard A. Manthe
                                               STAFFORD ROSENBAUM LLP
                                               222 W. Washington Ave., Suite 900
                                               Madison, WI 53701-1784
                                               Telephone: 608-256-0226
                                               Email: jmandell@staffordlaw.com
                                               Email: rsnyder@staffordlaw.com
                                               Email: rmanthe@staffordlaw.com

                                               Attorneys for Defendant,
                                               Governor Tony Evers




                                       2
 Case 2:20-cv-01785-BHL Filed 09/04/21 Page 3 of 3 Document 174
